Case 1:17-cv-08373-RBK-AMD Document 107 Filed 03/11/21 Page 1 of 1 PageID: 4031




        NOT FOR PUBLICATION

                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW JERSEY

                                        CAMDEN VICINAGE



                                                    :
  POPE,                                             :
                                                    :
                Plaintiff,                          :      Civil No. 17-8373 (RBK/AMD)
                                                    :
                 v.                                 :        ORDER
                                                    :
  NAVIENT CORP., et al.,                            :
                                                    :
                Defendants.                         :
                                                    :
                                                    :
                                                    :
 KUGLER, United States District Judge:

        THIS MATTER comes before the Court upon Plaintiff’s Motion for Class Certification

 (Doc. No. 70); for the reasons expressed in the corresponding Opinion,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Class Certification (Doc. No. 70)

 is GRANTED.

 Dated: 3/9/2021                                            s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                1
